On July 29, 1910, the following opinion was filed:
Per Curiam.
Defendant in its motion for reargument insists there is a difference between a contest or claim by a legatee concerning a deficiency *452in payment of a legacy. This we regard as quite as immaterial a circumstance as that plaintiff was not a niece of Mrs. Pray by blood, but only by marriage. It may be that the trustees were not discharged and released from all obligation as stated in the opinion, but that their acts had been merely passed upon and allowed by the district court. The statement was taken literally from an unchallenged ¡¡proposition to that effect in the brief of counsel. It is not apparent that, under any circumstances, however, it was material.
Motion denied.